DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-23, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuo et al. (US 4,873,526) in view of Shibasaki et al. (US 2007/0267996) and Bender et al. (US 5,557,285).

Regarding claim 16,
Katsuo discloses (Fig. 1):
A vehicle, vessel or airplane (Fig. 1, CAR) comprising

an electric motor (46) configured to rotate the radiation emitting/receiving element (30) around the predetermined axis (azimuth axis, Col. 4:3-25), the electric motor (46) comprising a static part (46) and a rotating part (going through encoder, 47, Col. 4:3-25) comprising a first shaft (drive motor shaft, Col. 4:2-7) and being rotatable in relation to the static part (46), the static part or the rotating part comprising one or more phases (Fig. 2b, 1 phase as shown connected to 46),
a rotational/positioning encoder (47, Col. 7:18-36) configured to output first information relating to a rotation or rotational angle of the first shaft in relation to the static part (Col. 7:18-36), 
a first controller (10a), configured to receive the first information from the rotational/positioning encoder (47, Col. 7:18-36) and generate, on a basis of the first information, a first signal for each phase (one phase, encoder counts up and down, Col. 7:18-36),
and
 second controller (Fig. 2a, MPU), configured to receive the first information from the rotational/positioning encoder (Fig. 2B, 47, Col. 7:18-36) as well as to receive second information (Fig. 2a, 6, GYya) relating to a position/direction/axis in relation to the vehicle/vessel/airplane and output a second signal based thereon (to transmit to 8 to 10, Col. 5:37-52, Col. 6:3-9).

They do not disclose:
the first controller being configured to operate the electric motor in a torque mode wherein the electric motor operates with a desired torque regardless of speed and in which a field vector in the electric motor is controlled to be leading or lagging a rotor of the electric motor,


wherein one of the static part and the rotating part (Fig. 5, 41) of the electric motor (5) comprises a first number of phases (2) and the other of the rotating part (rotor, 41) and the static part (stator, 45, ¶0073) has a second number of poles (48 poles, ¶0075-¶0076), wherein the first number multiplied with the second number is a pole*phase product that is at least 48 (48 poles, 2 phases, ¶0073, ¶0075-¶0076),
and in which a field vector in the electric motor is controlled to be leading or lagging a rotor of the electric motor (¶0084),

Bender teaches (Fig. 2):
the first controller (Fig. 2, 10) being configured to operate the electric motor in a torque mode (Col. 6:10-26) wherein the electric motor (Fig. 2, 26) operates with a desired torque regardless of speed (torque command, Col. 6:10-26)

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor that is used to control an antenna for antenna tracking as taught by Katsuo (Col. 2:46-63) and utilize a stepper motor from Shibasaki that has many poles in order to stably stop the stepper motor at specific angles and have higher holding torque as taught by Shibasaki (¶0080-¶0081). This would enable the antenna tracker to use a stepping motor to improve movement and accuracy to improve reliability and tracking for the antenna system.
It would have been further obvious to implement the control system from bender that utilizes a torque command control scheme to move the motor at a specific torque as well in order to smoothly track an antenna as taught by Bender (Col. 6:10-26).  


Katsuo discloses (Fig. 3a):
further comprising a second shaft (Fig. 3a, 51, rotary joint, Col. 4:31-37) extending along the predetermined axis (azimuth axis), the radiation emitting/receiving element (30) being connected to the second shaft (51, connected to 30 via 37, 38), the electric motor being configured to rotate the second shaft (via motor, 46, rotating 44 and 43, which rotates rotary base, 38, Col. 3:58-Col. 4:22).

Regarding claim 19,
Katsuo discloses (Fig. 3a):
where one of the static part (46) and the rotating part (Fig. 3a, rotor of motor, 46, connected to 43) directly connected to the second shaft (connected through 38, and 51, Col. 3:58-Col. 4:24).

Regarding claim 20,
Katsuo discloses (Fig. 3a):
where one of the static part (Fig. 3a) and the rotating part (motor axis, Col. 4:3-7)is connected to the second shaft (51, 52) via a gear (43, Col. 4:3-37).

Regarding claim 21,
Katsuo discloses (Fig. 2a):
wherein the first controller (Fig. 2a, 10)  is configured to, on a basis of the second signal (output from 6), control the motor (Fig. 3a, 46) to direct the radiation emitting/receiving element (30) to point in or toward the position/direction/axis (Col. 2:47-63).

Regarding claim 22,

wherein the second information relates to a predetermined direction in relation to the vehicle/vessel/airplane (Col. 5:37-52), the second controller (Fig. 2a MPU) being configured to receive third information (GYrp) relating to a position/direction/axis of the vehicle/vessel/airplane (Col. 5:37-52) and base the second signal (output from 8 to 10 from MPU) also on the third information (GYrp, Col. 5:37-52, Col. 8:3-56).

Regarding claim 23,
Katsuo discloses (Fig. 1):
A method of operating the vehicle/vessel/airplane according to claim 16, the method comprising the steps of:
I.    the electric motor (Fig. 3a, 46) rotating the radiation emitting/receiving element (30) around the predetermined axis (azimuth axis, rotates on axis with 50 and 52, Col. 4:3-25),
II.    the rotational/positioning encoder (47) outputting the first information relating to the rotation or rotational angle of the rotational part (drive motor shaft, Col. 4:2-24) in relation to the static part (46),
III.    the first controller (10) receiving the first information from the rotational/positioning encoder (47) and generating a signal for each phase (one phase, encoder counts up and down, Col. 7:18-36),
IV.    the second controller (Fig. 2a, MPU) receiving the first information (Fig. 2B, 47, Col. 7:18-36) from the rotational/positioning encoder (47) as well as the second information relating to a position/direction/axis in relation to the vehicle/vessel/airplane (Fig. 2a, 6, GYya) , and outputting a second signal based thereon (to transmit to 8 to 10, Col. 5:37-52, Col. 6:3-9).


the first controller being configured to operate the electric motor in the torque mode wherein the electric motor operates with the desired torque regardless of speed and in which the field vector in the motor is controlled to be leading or lagging the rotor,

However, Shibasaki teaches (Fig. 5):
and in which a field vector in the electric motor is controlled to be leading or lagging a rotor of the electric motor (¶0084),

Bender teaches (Fig. 2):
the first controller (Fig. 2, 10) being configured to operate the electric motor in a torque mode (Col. 6:10-26) wherein the electric motor (Fig. 2, 26) operates with a desired torque regardless of speed (torque command, Col. 6:10-26)

Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor that is used to control an antenna for antenna tracking as taught by Katsuo (Col. 2:46-63) and utilize a stepper motor from Shibasaki that has many poles in order to stably stop the stepper motor at specific angles and have higher holding torque as taught by Shibasaki (¶0080-¶0081). This would enable the antenna tracker to use a stepping motor to improve movement and accuracy to improve reliability and tracking for the antenna system.
It would have been further obvious to implement the control system from bender that utilizes a torque command control scheme to move the motor at a specific torque as well in order to smoothly track an antenna as taught by Bender (Col. 6:10-26).  


Katsuo discloses (Fig. 3a):
wherein the vehicle/vessel/airplane further comprises a second shaft (Fig. 3a, 51, rotary joint, Col. 4:31-37) extending along the predetermined axis (azimuth axis), the radiation emitting/receiving element (30) being connected to the second shaft (51, connected to 30 via 37, 38), and step I. comprises the electric motor rotating the second shaft (via motor, 46, rotating 44 and 43, which rotates rotary base, 38, Col. 3:58-Col. 4:22).

Regarding claim 27,
Katsuo discloses (Fig. 3a):
wherein step I. comprises the electric motor directly rotating the second shaft (Fig. 3a, connected through 38, and 51, Col. 3:58-Col. 4:24).

Regarding claim 28,
Katsuo discloses (Fig. 3a):
wherein step I. comprises the electric motor rotating the second shaft (Fig. 3a, 51) via a gear (43, Col. 4:3-37).

Regarding claim 29,
Katsuo discloses (Fig. 2a):
wherein step I. comprises the first controller (Fig. 2a, 10), on a basis of the second signal (output from 6), directing the radiation emitting/receiving element (30) to point in or toward the position/direction/axis (Col. 2:47-63).


Katsuo discloses (Fig. 3a):
herein the second information relates to a predetermined direction in relation to the vehicle/vessel/airplane (Col. 5:37-52), and wherein step IV, comprises the first controller (Fig. 2B, 10) receiving also third information (via 8, Fig. 2a, GYrp) relating to a position/direction/axis of the vehicle/vessel/airplane (Col. 5:37-52) and basing the second signal output from 8 to 10 from MPU) also on the third information GYrp, Col. 5:37-52, Col. 8:3-56).

Regarding claim 31,
Katsuo discloses (Fig. 3a):
wherein the rotational/positioning encoder has a resolution of at least 10 times the pole*phase product (720 is greater than 48*10, Col. 7:18-36).

Regarding claim 31,
Katsuo discloses the above limitations from claim 16.
They do not disclose:
wherein the first controller is configured to operate the electric motor in the torque mode wherein the electric motor operates with the desired torque independently of both rotational speed and rotational position and in which the field vector in the electric motor is controlled to be leading or lagging the rotor of the electric motor.

However, Shibasaki teaches:
and in which a field vector in the electric motor is controlled to be leading or lagging a rotor of the electric motor (¶0084),

wherein the first controller (fig. 2, 10)  is configured to operate the electric motor (26) in the torque mode wherein the electric motor operates with the desired torque independently of both rotational speed and rotational position (torque command, Col. 6:10-26)

Regarding claim 32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the motor that is used to control an antenna for antenna tracking as taught by Katsuo (Col. 2:46-63) and utilize a stepper motor from Shibasaki that has many poles in order to stably stop the stepper motor at specific angles and have higher holding torque as taught by Shibasaki (¶0080-¶0081). This would enable the antenna tracker to use a stepping motor to improve movement and accuracy to improve reliability and tracking for the antenna system.
It would have been further obvious to implement the control system from bender that utilizes a torque command control scheme to move the motor at a specific torque as well in order to smoothly track an antenna as taught by Bender (Col. 6:10-26).  

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to the 103 rejections of claims 16, 18-23, and 26-31, 
Applicant argues that the combination of Katsuo in view of Shibasaki is improper because Katsuo does not disclose a stepper motor and Shibasaki does not teach how to control a stepper motor using closed loop control.  However, Examiner disagrees because Shibasaki is used to provide a motor “wherein one of the static part and the rotating part (Fig. 5, 41) of the electric motor (5) comprises a first number of phases (2) and the other of the rotating part (rotor, 41) and the static part (stator, 45, ¶0073) has a second number of poles (48 poles, ¶0075-¶0076), wherein the first number multiplied 
Applicant further argues that the rotary encoder from Katsuo is not present in the motor from Shibasaki, hence, why the control system from Katsuo is being used on the motor from Shibasaki.  Furthermore, Once again, Shibasaki is only being used to teach a Dc stepper motor whose phase leads or lags the rotor.  This motor could just be placed into the controller of Shibasaki without having to modify the principle of operation from Shibasaki.
Applicant also argues that the torque mode regardless of speed is not taught by Katsuo nor Shibasaki.  Examiner agrees which is why Bender et al. Has been included in the rejections above to teach these elements of torque control. 
As such, examiner is maintaining the 103 rejection of claims 16, 18-23, and 26-32.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuroda et al. (US 4,586,050) – automatic antenna tracking system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846